UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2007 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 000-23143 PROGENICS PHARMACEUTICALS, INC. (Exact name of registrant as specified in its charter) DELAWARE 13-3379479 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 777 Old Saw Mill River Road Tarrytown, New York 10591 (Address of principal executive offices) (Zip Code) (914) 789-2800 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes xNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer or a non-accelerated filer. See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act (Check one): Large Accelerated Filer¨Accelerated Filer x Non-accelerated Filer ¨ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes oNo x As of August 6, 2007 there were26,966,406 shares of common stock, par value $.0013 per share, of the registrant outstanding. I PROGENICSPHARMACEUTICALS, INC. INDEX Page No. Part I FINANCIAL INFORMATION Item 1. Consolidated Financial Statements (unaudited) 3 Condensed Consolidated Balance Sheets at June 30, 2007 and December 31, 2006 3 Condensed Consolidated Statements of Operations for the Three and Six Months ended June 30, 2007 and 2006 4 Condensed Consolidated Statement of Stockholders’ Equity and Comprehensive Loss for the Six Months ended June 30, 2007 5 Condensed Consolidated Statements of Cash Flows for the Six Months ended June 30, and 2006 6 Notes to Condensed Consolidated Financial Statements 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 13 Item 3. Quantitative and Qualitative Disclosures about Market Risk 29 Item 4. Controls and Procedures 29 PART II OTHER INFORMATION Item 1A. Risk Factors 29 Item 4. Submission of Matters to a Vote of Security Holders 32 Item 6. Exhibits 32 Signatures 33 Certifications 2 Index PART I —FINANCIAL INFORMATION Item 1.Consolidated Financial Statements PROGENICSPHARMACEUTICALS, INC. CONDENSED CONSOLIDATED BALANCE SHEETS (amounts in thousands, except for par value and share amounts) (Unaudited) June 30, 2007 December 31, 2006 Assets Current assets: Cash and cash equivalents $ 35,061 $ 11,947 Marketable securities 75,954 113,841 Accounts receivable 2,022 1,699 Other current assets 2,605 3,181 Total current assets 115,642 130,668 Marketable securities 28,103 23,312 Fixed assets, at cost, net of accumulated depreciation and amortization 12,230 11,387 Restricted cash 548 544 Total assets $ 156,523 $ 165,911 Liabilities and Stockholders’ Equity Current liabilities: Accounts payable and accrued expenses $ 14,313 $ 11,852 Deferred revenue ¾ current 27,248 26,989 Total current liabilities 41,561 38,841 Deferred revenue — long term 6,801 16,101 Deferred lease liability 124 123 Total liabilities 48,486 55,065 Commitments and contingencies (Note 9) Stockholders’ equity: Preferred stock, $.001 par value; 20,000,000 shares authorized; issued and outstanding — none Common stock, $.0013 par value; 40,000,000 shares authorized; issued and outstanding — 26,624,113 in 2007 and 26,199,016 in 2006 35 34 Additional paid-in capital 331,391 321,315 Accumulated deficit (223,174 ) (210,358 ) Accumulated other comprehensive (loss) (215 ) (145 ) Total stockholders’ equity 108,037 110,846 Total liabilities and stockholders’ equity $ 156,523 $ 165,911 The accompanying notes are an integral part of these condensed financial statements. 3 Index PROGENICS PHARMACEUTICALS, INC. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (amounts in thousands, except net loss per share) (Unaudited) For the Three Months Ended For the Six Months Ended June 30, June 30, 2007 2006 2007 2006 Revenues: Contract research and development from collaborator $ 22,948 $ 17,044 $ 38,447 $ 25,533 Research grants and contract 2,486 2,064 4,606 4,526 Product sales 23 14 41 65 Total revenues 25,457 19,122 43,094 30,124 Expenses: Research and development 22,581 29,978 45,752 40,537 General and administrative 6,196 5,016 12,471 9,528 Loss in joint venture 121 Depreciation and amortization 807 362 1,299 725 Total expenses 29,584 35,356 59,522 50,911 Operating loss (4,127 ) (16,234 ) (16,428 ) (20,787 ) Other income: Interest income 1,744 1,906 3,612 3,816 Net loss $ (2,383 ) $ (14,328 ) $ (12,816 ) $ (16,971 ) Net loss per share - basic and diluted $ (0.09 ) $ (0.56 ) $ (0.48 ) $ (0.67 ) Weighted-average shares - basic and diluted 26,569 25,569 26,468 25,462 The accompanying notes are an integral part of these condensed financial statements. 4 Index . PROGENICS PHARMACEUTICALS, INC. CONDENSED CONSOLIDATED STATEMENT OF STOCKHOLDERS’ EQUITY AND COMPREHENSIVE LOSS FOR THE SIX MONTHS ENDED JUNE 30, 2007 (amounts in thousands) (Unaudited) Common Stock Additional Accumulated Other Total Shares Amount Paid-In Capital Accumulated Deficit Comprehensive (Loss) Stockholders’ Equity Comprehensive (Loss) Balance at December 31, 2006 26,199 $ 34 $ 321,315 $ (210,358 ) $ (145 ) $ 110,846 Compensation expense for vesting of share based payment arrangements 5,674 5,674 Issuance of restricted stock, net of forfeitures 1 Sale of Common Stock under employee stock purchase plans and exercise of stock options 424 1 4,421 4,422 Repurchase of restricted stock (19 ) (19 ) Net (loss) (12,816 ) (12,816 ) $ (12,816 ) Change in unrealized loss on marketable securities (70 ) (70 ) (70 ) Balance at June 30, 2007 26,624 $ 35 $ 331,391 $ (223,174 ) $ (215 ) $ 108,037 $ (12,886 ) The accompanying notes are an integral part of these condensed financial statements. 5 Index PROGENICS PHARMACEUTICALS, INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (amounts in thousands) (Unaudited) For the Six Months Ended June 30, 2007 2006 Cash flows from operating activities: Net loss $ (12,816 ) $ (16,971 ) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation and amortization 1,299 725 Amortization of discounts, net of premiums, on marketable securities (223 ) 55 Noncash expenses incurred in connection with vesting of share-based compensation awards 5,674 4,747 Expense of purchased technology related to PSMA LLC 13,209 Loss in joint venture 121 Write-off of fixed assets 2 Changes in assets and liabilities, net of effects of purchase of PSMA LLC: (Increase) decrease in accounts receivable (323 ) 1,669 Decrease (increase) in other current assets 576 (224 ) Increase in accounts payable and accrued expenses 2,461 1,255 (Decrease) in amount due to joint venture (194 ) Decrease in investment in joint venture 250 (Decrease) in deferred revenue (9,041 ) (9,363 ) (Decrease) in other current liabilities (577 ) Increase in deferred lease liability 1 28 Net cash used in operating activities (12,392 ) (5,268 ) Cash flows from investing activities: Capital expenditures (2,142 ) (3,005 ) Sales of marketable securities 142,624 171,570 Purchase of marketable securities (109,375 ) (202,810 ) Acquisition of PSMA LLC, net of cash acquired (13,128 ) Increase in restricted cash (4 ) (3 ) Net cash provided by (used in) investing activities 31,103 (47,376 ) Cash flows from financing activities: Proceeds from the exercise of stock options and sale of common stock under the Employee Stock Purchase Plan 4,422 3,859 Repurchase of restricted stock (19 ) Net cash provided by financing activities 4,403 3,859 Net increase (decrease) in cash and cash equivalents 23,114 (48,785 ) Cash and cash equivalents at beginning of period 11,947 67,072 Cash and cash equivalents at end of period $ 35,061 $ 18,287 Supplemental disclosure of noncash investing activity: Fair value of assets, including purchased technology, acquired from PSMA LLC $ 13,674 Cash paid for acquisition of PSMA LLC (13,459 ) Liabilities assumed from PSMA LLC $ 215 The accompanying notes are an integral part of these condensed financial statements. 6 Index PROGENICS PHARMACEUTICALS, INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS(unaudited) (amounts in thousands, except per share amounts or unless otherwise noted)1.Interim Financial Statements Progenics Pharmaceuticals, Inc. (the “Company” or “Progenics”) is a biopharmaceutical company focusing on the development and commercialization of innovative therapeutic products to treat the unmet medical needs of patients with debilitating conditions and life-threatening diseases. The Company’s principal programs are directed toward gastroenterology, virology and oncology. The Company was incorporated in Delaware on December 1, 1986. On April 20, 2006, the Company acquired full ownership of PSMA Development Company LLC (“PSMA LLC”) by acquiring from CYTOGEN Corporation (“Cytogen”) its 50% interest in PSMA LLC. Certain of the Company’s intellectual property rights are held by wholly owned subsidiaries of Progenics. None of the Company’s subsidiaries, other than PSMA LLC, had operations during the six months ended June 30, 2007. Currently, all of the Company’s operations are conducted at one location in New York State. The Company’s chief operating decision maker reviews financial analyses and forecasts relating to all of the Company’s research programs as a single unit and allocates resources and assesses performance of such programs as a whole. Therefore, the Company operates under a single research and development segment. The Company’s lead product candidate is methylnaltrexone.The Company has entered into a license and co-development agreement with Wyeth Pharmaceuticals (“Wyeth”) for the development and commercialization of methylnaltrexone.Under that agreement, the Company (i) has received an upfront payment from Wyeth, (ii) is entitled to receive additional payments as certain developmental milestones for methylnaltrexone are achieved, (iii) has been and will be reimbursed by Wyeth for expenses the Company incurs in connection with the development of methylnaltrexone under the development plan for methylnaltrexone agreed to between the Company and Wyeth, and (iv) will receive commercialization payments and royalties if, and when, methylnaltrexone is sold.These payments will depend on the successful development and commercialization of methylnaltrexone, which is itself dependent on the actions of Wyeth and the U.S. Food and Drug Administration (“FDA”) and other regulatory bodies and the outcome of clinical and other testing of methylnaltrexone. Many of these matters are outside the control of the Company. Manufacturing and commercialization expenses for methylnaltrexone will be funded by Wyeth. During March 2007, the Companysubmitteda New Drug Application with the FDA for marketing approval in the United States for a subcutaneous formulation of methylnaltrexone for the treatment of opioid-induced constipation in patients receiving palliative care. In May 2007, Wyethsubmitted a regulatory marketing application in the European Union for the same indication. Both applications were accepted for review in May 2007, which resulted in the Company earning a total of $9.0 million in milestone payments under its Collaboration Agreement with Wyeth. The Company and Wyeth are also developing intravenous and oral formulations of methylnaltrexone. The Company’s other product candidates are not as advanced in development as methylnaltrexone, and the Company does not expect any recurring revenues from sales or otherwise with respect to these product candidates in the near term. The Company expects that its research and development expenses with respect to these other product candidates will increase significantly during the remainder of 2007 and beyond. However, as a result of Wyeth’s agreement to reimburse Progenics for methylnaltrexone development expenses, the Company is able to devote its current and future resources to its other research and development programs. As a result of its development expenses and other needs, the Company may require additional funding to continue its operations.The Company may enter into a collaboration agreement, or a license or sale transaction, with respect to its product candidates other than methylnaltrexone.The Company may also seek to raise additional capital through the sale of its common stock or other securities and expects to fund certain aspects of its operations through government grants and contracts. The Company has had recurring losses. At June 30, 2007, the Company had an accumulated deficit of $223.2 million and had cash, cash equivalents and marketable securities, including non-current portion, totaling $139.1 million. The Company expects that cash, cash equivalents and marketable securities at June 30, 2007 will be sufficient to fund current operations beyond one year. During the six months ended June 30, 2007, the Company had a net loss of $12.8 million and used cash in operating activities of $12.4 million. The interim Condensed Consolidated Financial Statements of the Company included in this report have been prepared in accordance with the instructions to Form 10-Q and Article 10 of Regulation S-X. Accordingly, they do not include all information and disclosures necessary for a presentation of the Company’s financial position, results of operations and cash flows in conformity with generally accepted accounting principles. In the opinion of management, these financial statements reflect all adjustments, consisting primarily of normal recurring accruals, necessary for a fair statement of results for the periods presented. The results of operations for interim periods are not necessarily indicative of the results for the full year. These financial 7 Index PROGENICS PHARMACEUTICALS, INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS ¾ continued(unaudited) (amounts in thousands, except per share amounts or unless otherwise noted) statements should be read in conjunction with the financial statements and notes thereto contained in the Company’s Annual Report on Form 10-K for the fiscal year ended December 31, 2006. All terms used but not defined elsewhere herein have the meaning ascribed to them in that Annual Report. The year end condensed consolidated balance sheet data were derived from audited financial statements but do not include all disclosures required by accounting principles generally accepted in the United States of America. 2. Share-Based Payment Arrangements On January 1, 2007, the Company began to estimate the expected term of stock options granted to employees and to officers and directors by using historical data for each of those two groups. During 2006, in accordance with Staff Accounting Bulletin 107, the Company had used the simplified method for that purpose. The Company changed its method of estimating expected term because sufficient historical data related to stock option exercise and post-employment cancellation activity had been accumulated to effectively anticipate future activity. During 2007, the expected term for options granted to the two groups mentioned above was 5.25 and 7.5 years, respectively. During 2006, the expected term for both groups, using the simplified method, was 6.5 years. The expected term for stock options granted to non-employee consultants was ten years, which was equal to the contractual term of those options. The expected volatility of stock options granted to each group was calculated based upon the periods of the respective expected terms. The impact of the change in estimate on net loss and net loss per share was immaterial. The assumptions used by the Company in the Black-Scholes option pricing model to estimate the grant date fair values of stock options granted under the Plans during the six months ended June 30, 2007 and 2006 were as follows: For the Six Months Ended June 30, 2007 2006 Expected volatility 55% - 87% 92% Expected dividends zero zero Expected term (in years) 5.25 - 10 6.5 Weighted average expected term (years) 6.91 6.5 Risk-free rate 4.48% - 4.64% 5.06% On June 11, 2007, the Company’s stockholders approved amendments to the 2005 Stock Incentive Plan to increase the number of authorized shares from 2.0 million to 3.95 million and to provide for the manner in which Awards are counted against that maximum share limitation. During the six months ended June 30, 2007 and 2006, the fair value of shares purchased under the Purchase Plans was estimated on the date of grant in accordance with FASB Technical Bulletin No. 97-1 Accounting under Statement 123 for Certain Employee Stock Purchase Plans with a Look-Back Option, using the same option valuation model used for options granted under the Plans, except that the assumptions noted in the following table were used for the Purchase Plans: For the Six Months Ended June 30, 2007 2006 Expected volatility 42% 38% Expected dividends zero zero Expected term 6 months 6 months Risk-free rate 5.09% 4.05% On June 11, 2007, the Company’s stockholders approved amendments to the Purchase Plans to increase the number of authorized shares from 1.0 million to 1.6 million for the Employee Stock Purchase Plan and from 300 to 500 for the Non-Qualified Employee Stock Purchase Plan. In addition, employees possessing 5% or more of the voting power or value of the Company’s common stock are no longer eligible to receive grants of stock options under the Non-Qualified Employee Stock Purchase Plan. 8 Index PROGENICS PHARMACEUTICALS, INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS ¾ continued(unaudited) (amounts in thousands, except per share amounts or unless otherwise noted) The total fair value of shares under all of the Company’s share-based payment arrangements that vested during the six months ended June 30, 2007 and 2006 was $5.7 million and $4.7 million, respectively; $3.2 million and $2.5 million, respectively, of which was reported as research and development expense and $2.5 million and $2.2 million, respectively, of which was reported as general and administrative expense. No tax benefit was recognized related to such compensation cost during both the six months ended June 30, 2007 and 2006 because the Company had a net loss for both periods and the related deferred tax assets were fully offset by a valuation allowance. Accordingly, no amounts related to windfall tax benefits have been reported in cash flows from operations or cash flows from financing activities for the six months ended June 30, 2007 and 2006. In applying the treasury stock method for the calculation of diluted earnings per share (“EPS”), amounts of unrecognized compensation expense and windfall tax benefits are required to be included in the assumed proceeds in the denominator of the diluted earnings per share calculation unless they are anti-dilutive. The Company incurred a net loss for the three and six months ended June 30, 2007 and 2006 and, therefore, such amounts have not been included for those periods in the calculation of diluted EPS since they would be anti-dilutive. Accordingly, basic and diluted EPS are the same for each of those periods. 3. Accounts Receivable June 30, 2007 December 31, 2006 National Institutes of Health $ 2,018 $ 1,697 Other 4 2 Total $ 2,022 $ 1,699 4.Accounts Payable and Accrued Expenses June 30, 2007 December 31, 2006 Accounts payable $ 1,699 $ 1,559 Accrued consulting and clinical trial costs 9,530 7,404 Accrued payroll and related costs 1,632 990 Legal and professional fees 1,082 1,301 Other 370 598 Total $ 14,313 $ 11,852 5. Revenue Recognition In January 2006, the Company began recognizing revenues from Wyeth for reimbursement of its development expenses for methylnaltrexone as incurred under the development plan agreed between the Company and Wyeth and for a portion of the $60 million upfront payment the Company received from Wyeth, based on the proportion of the Company’s expected total effort to complete its development obligations, as reflected in the most recent budget approved by both the Company and Wyeth, that was actually expended during each fiscal quarter. During the three and six month periods ended June 30, 2007, the Company recognized $4.9 million and $9.9 million, respectively, of revenue from the $60 million upfront payment and $9.0 million and $19.5 million, respectively, as reimbursement for its out-of-pocket development costs. During the three and six month periods ended June 30, 2006, the Company recognized $4.9 million and $9.3 million, respectively, of revenue from the $60 million upfront payment and $12.1 million and $16.2 million, respectively, as reimbursement for its out-of-pocket development costs. 9 PROGENICS PHARMACEUTICALS, INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS ¾ continued(unaudited) (amounts in thousands, except per share amounts or unless otherwise noted) In addition, during May 2007, the Company earned $9.0 million upon achievement of the two milestones anticipated in the Collaboration Agreement with Wyeth in connection with thesubmission and acceptance for review of an NDA for a subcutaneous formulation of methylnaltrexone with the FDA and a comparablesubmission in the European Union. The Company considered those two milestones to be substantive based on thedegreeofrisk at the inception of the Collaboration Agreement of not achieving the milestones, the amount of the payment received relative to the costs incurred since inception of the Collaboration Agreement to achieve the milestones and the passage of seventeen months from inception of the Collaboration Agreement and the achievement of those two milestones. Therefore, the Company recognized as revenue, in the quarter ended June 30, 2007, the $9.0 million earned from those two milestones.There were no milestones or contingent events that were achieved during the six months ended June 30, 2006 for which revenue was recognized. 6. Net Loss Per Share The Company’s basic net loss per share amounts have been computed by dividing net loss by the weighted average number of common shares outstanding during the respective periods. For the three and six months ended June 30, 2007 and 2006, the Company reported a net loss and, therefore, no other potential common stock was included in the computation of diluted net loss per share since such inclusion would have been anti-dilutive. The calculations of net loss per share, basic and diluted, are as follows: Net Loss (Numerator) Shares (Denominator) Per Share Amount Three months ended June 30, 2007 Basic and Diluted $ (2,383 ) 26,569 $ (0.09 ) Six months ended June 30, 2007 Basic and Diluted $ (12,816 ) 26,468 $ (0.48 ) Three months ended June 30, 2006 Basic and Diluted $ (14,328 ) 25,569 $ (0.56 ) Six months ended June 30, 2006 Basic and Diluted $ (16,971 ) 25,462 $ (0.67 ) Other potential common stock, which has been excluded from the diluted per share amounts because their effect would have been antidilutive, consist of the following: For the Three Months Ended June 30, 2007 2006 Wtd. Avg. Number Wtd. Avg. Exercise Price Wtd. Avg. Number Wtd. Avg. Exercise Price Stock options 4,541 $ 17.38 4,487 $ 14.62 Nonvested shares 375 253 Total 4,916 4,740 For the Six Months Ended June 30, 2007 2006 Wtd. Avg. Number Wtd. Avg. Exercise Price Wtd. Avg. Number Wtd. Avg. Exercise Price Stock options 4,615 $ 17.08 4,507 $ 14.27 Nonvested shares 385 248 Total 5,000 4,755 10 Index PROGENICS PHARMACEUTICALS, INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS ¾ continued(unaudited) (amounts in thousands, except per share amounts or unless otherwise noted) 7.Uncertain Tax Positions On January 1, 2007, the Company adopted FASB Interpretation No. 48, Accounting for Uncertainty in Income Taxes—an Interpretation of FASB Statement 109 (“FIN 48”). FIN 48 prescribes a comprehensive model for the manner in which a company should recognize, measure, present and disclose in its financial statements all material uncertain tax positions that the Company has taken or expects to take on a tax return. FIN 48 applies to income taxes and is not intended to be applied by analogy to other taxes, such as sales taxes, value-add taxes, or property taxes. The Company has reviewed its nexus in various tax jurisdictions and its tax positions related to all open tax years for events that could change the status of its FIN 48 liability, if any, or require an additional liability to be recorded. Such events may be the resolution of issues raised by a taxing authority, expiration of the statute of limitations for a prior open tax year or new transactions for which a tax position may be deemed to be uncertain. Those positions, for which management’s assessment is that there is more than a 50% probability of sustaining the position upon challenge by a taxing authority based upon its technical merits, are subjected to the measurement criteria of FIN 48. Based upon discussions with tax advisors and experience with taxing authorities, the Company records the largest amount of tax benefit that is greater than 50 percent likely of being realized upon ultimate settlement with a taxing authority having full knowledge of all relevant information. Any FIN 48 liabilities for which the Company expects to make cash payments within the next twelve months are classified as “short term”. Upon adoption of FIN 48 and through June 30, 2007, the Company had no unrecognized tax benefits. As of the date of adoption, there were no tax positions for which it is reasonably possible that the total amounts of unrecognized tax benefits will significantly increase or decrease within twelve months from the date of adoption of FIN 48 or from June 30, 2007.As of June 30, 2007, the Company is subject to federal and state income tax in the United States.Open tax years relate to years in which unused net operating losses were generated or, if used, for which the statute of limitation for examination by taxing authorities has not expired. Thus, upon adoption of FIN 48, the Company’s open tax years extend back to 1995, with the exception of 1997, during which the Company reported net income. In the event that the Company concludes that it is subject to interest and/or penalties arising from uncertain tax positions, the Company will record interest and penalties as a component of income taxes. No amounts of interest or penalties were recognized in the Company’s Condensed Consolidated Statements of Operations or Condensed Consolidated Balance Sheets upon adoption of FIN 48 or as of and for the six months ended June 30, 2007. 8. Comprehensive Loss Comprehensive loss represents the change in net assets of a business enterprise during a period from transactions and other events and circumstances from non-owner sources. Comprehensive loss of the Company includes net loss adjusted for the change in net unrealized gain or loss on marketable securities. For the three and six months ended June 30, 2007 and 2006, the components of comprehensive loss were: For the Three Months Ended June 30, For the Six Months Ended June 30, 2007 2006 2007 2006 Net loss $ (2,383 ) $ (14,328 ) $ (12,816 ) $ (16,971 ) Change in net unrealized loss on marketable securities (149 ) (55 ) (70 ) (196 ) Comprehensive loss $ (2,532 ) $ (14,383 ) $ (12,886 ) $ (17,167 ) 9.Commitments and Contingencies In the ordinary course of its business, the Company enters into agreements with third parties that include indemnification provisions which, in its judgment, are normal and customary for companies in its industry sector. These agreements are typically with business partners, clinical sites and suppliers. Pursuant to these agreements, the Company generally agrees to indemnify, hold harmless and reimburse the indemnified parties for losses suffered or incurred by the indemnified parties with respect to the Company’s products or product candidates, use of such products or other actions taken or omitted by the Company. The maximum potential amount of future payments the Company could be required to make under these indemnification provisions is not limited. The Company has not incurred material costs to defend lawsuits or settle claims related to these indemnification provisions. As a result, the estimated fair value of liabilities relating to these provisions is minimal. Accordingly, the Company has no liabilities recorded for these provisions as of June 30, 2007. 11 PROGENICS PHARMACEUTICALS, INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS ¾ continued(unaudited) (amounts in thousands, except per share amounts or unless otherwise noted) 10.Impact of Recently Issued Accounting Standards On September 15, 2006, the FASB issued FASB Statement No. 157, Fair Value Measurements (“FAS 157”), which addresses how companies should measure the fair value of assets and liabilities when they are required to use a fair value measure for recognition or disclosure purposes under generally accepted accounting principles. FAS 157 does not expand the use of fair value in any new circumstances. Under FAS 157, fair value refers to the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants in the market in which the reporting entity transacts. FAS 157clarifies the principle that fair value should be based on the assumptions market participants would use when pricing the asset or liability. In support of this principle, the standard establishes a fair value hierarchy that prioritizes the information used to develop those assumptions. The fair value hierarchy gives the highest priority to quoted prices in active markets and the lowest priority to unobservable data, for example, the reporting entity’s own data. FAS 157 requires disclosures intended to provide information about (1) the extent to which companies measure assets and liabilities at fair value, (2) the methods and assumptions used to measure fair value, and (3) the effect of fair value measures on earnings. The Company will adopt FAS 157 on January 1, 2008. The Company does not expect the impact of the adoption of FAS 157 to be material to its financial position or results of operations. In February 2007, the FASB issued FASB Statement No. 159 The Fair Value Option for Financial Assets and Financial Liabilities (“FAS 159”), which provides companies with an option to report certain financial assets and liabilities at fair value. Unrealized gains and losses on items for which the fair value option has been elected are reported in earnings. FAS159 also establishes presentation and disclosure requirements designed to facilitate comparisons between companies that choose different measurement attributes for similar types of assets and liabilities. The objective of FAS159 is to reduce both complexity in accounting for financial instruments and the volatility in earnings caused by measuring related assets and liabilities differently. FAS 159 is effective for fiscal years beginning after November 15, 2007. The Company does not expect the impact of the adoption of FAS 159 to be material to its financial position or results of operations. On June 27, 2007, the FASB reached a final consensus on Emerging Issues Task Force Issue 07-3, Accounting for Advance Payments for Goods or Services to Be Used in Future Research and Development Activities (“EITF 07-03”). Currently, under FASB Statement No. 2,Accounting for Research and Development Costs, nonrefundable advance payments for future research and development activities for materials, equipment, facilities, and purchased intangible assets that have no alternative future use are expensed as incurred. EITF 07-03 addresses whether such non-refundable advance payments for goods or services that have no alternative future use and that will be used or rendered for research and development activities should be expensed when the advance payments are made or when the research and development activities have been performed. The consensus reached by the FASB requirescompanies involved in research and development activities to capitalize such non-refundable advance payments for goods and services pursuant to an executory contractual arrangement because the right to receive those services in the future represents a probable future economic benefit. Those advance payments will be capitalized until the goods have been delivered or the related services have been performed.Entities will be required to evaluate whether they expect the goods or services to be rendered. If an entity does not expect the goods to be delivered or services to be rendered, the capitalized advance payment will be charged to expense.The consensus on EITF 07-03 is effective for financial statements issued for fiscal years beginning after December 15, 2007, and interim periods within those fiscal years. Earlier application is not permitted. Entities are required to recognize the effects of applying the guidance in EITF 07-03 prospectively for new contracts entered into after the effective date. The Company is in the process of evaluating the expected impact of EITF 07-03 on its financial position and results of operations following adoption. 12 Index Item 2.Management’s Discussion and Analysis of Financial Condition and Results of Operations Special Note Regarding Forward-Looking Statements Certain statements in this Quarterly Report on Form 10-Q constitute “forward-looking statements” within the meaning of the Private Securities Litigation Reform Act of 1995. Any statements contained herein that are not statements of historical fact may be forward-looking statements. When we use the words ‘anticipates,’ ‘plans,’ ‘expects’ and similar expressions, it is identifying forward-looking statements. Such forward-looking statements involve known and unknown risks, uncertainties and other factors which may cause our actual results, performance or achievements, or industry results, to be materially different from any expected future results, performance or achievements expressed or implied by such forward-looking statements. Such factors include, among others, the risks associated with our dependence on Wyeth to fund and to conduct clinical testing, to make certain regulatorysubmissions and to manufacture and market products containing methylnaltrexone, the uncertainties associated with product development, the risk that clinical trials will not commence, proceed or be completed as planned, the risk that our products will not receive marketing approval from regulators, the risks and uncertainties associated with the dependence upon the actions of our corporate, academic and other collaborators and of government regulatory agencies, the risk that our licenses to intellectual property may be terminated because of our failure to have satisfied performance milestones, the risk that products that appear promising in early clinical trials are later found not to work effectively or are not safe, the risk that we may not be able to manufacture commercial quantities of our products, the risk that our products, if approved for marketing, do not gain market acceptance sufficient to justify development and commercialization costs, the risk that we will not be able to obtain funding necessary to conduct our operations, the uncertainty of future profitability and other factors set forth more fully in our Annual Report on Form 10-K for the year ended December 31, 2006 and in this Form 10-Q, including those described under the caption “Risk Factors”, and other periodic filings with the Securities and Exchange Commission, to which investors are referred for further information. We do not have a policy of updating or revising forward-looking statements, and we assume no obligation to update any forward-looking statements contained in this Form 10-Q as a result of new information or future events or developments. Thus, you should not assume that our silence over time means that actual events are bearing out as expressed or implied in such forward-looking statements. Overview General We are a biopharmaceutical company focusing on the development and commercialization of innovative therapeutic products to treat the unmet medical needs of patients with debilitating conditions and life-threatening diseases. We commenced principal operations in late 1988, and since that time we have been engaged primarily in research and development efforts, development of our manufacturing capabilities, establishment of corporate collaborations and raising capital. We do not currently have any commercial products. In order to commercialize the principal products that we have under development, we will need to address a number of technological and clinical challenges and comply with comprehensive regulatory requirements. Accordingly, we cannot predict the amount of funds that we will require, or the length of time that will pass, before we receive significant revenues from sales of any of our products, if ever. Gastroenterology Our most advanced product candidate and likeliest source of product revenue is methylnaltrexone. In December 2005, we entered into a License and Co-development Agreement (the “Collaboration Agreement”) with Wyeth Pharmaceuticals (“Wyeth”) to develop and commercialize methylnaltrexone. The Collaboration Agreement involves the development and commercialization of three products: (i) a subcutaneous formulation of methylnaltrexone, to be used in patients with opioid-induced constipation; (ii) an intravenous formulation of methylnaltrexone, to be used in patients with post-operative ileus and (iii) an oral formulation of methylnaltrexone, to be used in patients with opioid-induced constipation. Our work with methylnaltrexone has proceeded farthest as a treatment for opioid-induced constipation. We have successfully completed two pivotal phase 3 clinical trials of the subcutaneous formulation of methylnaltrexone in patients receiving palliative care, including patients with cancer, Acquired Immunodeficiency Syndrome (“AIDS”) and heart disease. We achieved positive results from our two pivotal phase 3 clinical trials (studies 301 and 302). All primary and secondary efficacy endpoints of both of the phase 3 studies were met and were statistically significant. The drug was generally well tolerated in both phase 3 trials. 13 Index During March 2007, the Companysubmitted a New Drug Application with the FDA for marketing approval in the United States for a subcutaneous formulation of methylnaltrexone for the treatment of opioid-induced constipation in patients receiving palliative care. In May 2007, Wyethsubmitted a regulatory marketing application in the European Union for the same indication. Both applications were accepted for review in May 2007, which resulted in the Company earning a total of $9.0 million in milestone payments under its Collaboration Agreement with Wyeth. In June 2007, the Company and Wyeth announced positive results in a three-month extension of the 302 study of a subcutaneous formulation of methylnaltrexone. We are also developing an intravenous formulation of methylnaltrexone in collaboration with Wyeth for the management of post-operative ileus, a serious conditionof the gastrointestinal tract. We and Wyeth are conducting two global pivotal phase 3 clinical trials to evaluate the safety and efficacy of an intravenous formulation of methylnaltrexone for the treatment of post-operative ileus. Under the Collaboration Agreement, Wyeth is also developing an oral formulation of methylnaltrexone for the treatment of opioid-induced constipation in patients with chronic pain. Prior to the Collaboration Agreement, we had completed phase 1 clinical trials of an oral formulation of methylnaltrexone in healthy volunteers, which indicated that methylnaltrexone was well tolerated. In August 2006, Wyeth initiated a phase 2 clinical trial to evaluate once-daily dosing of an oral formulation of methylnaltrexone.Preliminary results from the phase 2 trial, conducted by Wyeth, showed that the initial oral formulation of methylnaltrexone was generally well tolerated but did not exhibit sufficient clinical activity to advance into phase 3 testing. In March 2007, Wyeth began clinical testing of a new oral formulation of methylnaltrexone for the treatment of opioid-induced constipation and in July 2007 announced positive preliminary results from a phase 1 clinical trial of this new oral formulation of methylnaltrexone. Wyeth made a $60 million non-refundable upfront payment to us under the Collaboration Agreement, for which we deferred the recognition of revenue at December 31, 2005 since work under the Collaboration Agreement did not commence until January 2006. Wyeth is obligated to make up to $356.5 million in additional payments to us upon the achievement of milestones and contingent events in the development and commercialization of methylnaltrexone. Costs for the development of methylnaltrexone incurred by Wyeth or us starting January 1, 2006 are being paid by Wyeth. We are being reimbursed for our out-of-pocket development costs by Wyeth and will receive reimbursement for our efforts based on the number of our full time equivalent employees (“FTE’s”) devoted to the development project. Wyeth is obligated to pay to us royalties on the sale by Wyeth of methylnaltrexone throughout the world during the applicable royalty periods. Virology In the area of virology, we are developing viral entry inhibitors, which are molecules designed to inhibit the virus’ ability to enter certain types of immune system cells. In mid-2005, we announced positive phase 1 clinical findings related to PRO 140, a monoclonal antibody designed to target the HIV co-receptor CCR5, in healthy volunteers. A phase 1b trial of an intravenous formulation of PRO 140 in HIV-infected patients began in December 2005 and completed enrollment and dosing in December 2006. On May 1, 2007, we announced positive results from the phase 1b trial. Patients receiving a single 5.0 mg/kg dose of PRO 140, which was the highest dose tested, achieved an average maximum decrease of viral concentrations in the blood of 98.5% (1.83 log10). In these patients, reductions in viral load of greater than 90% (1.0 log10) on average persisted for two to three weeks after dosing. In addition, PRO 140 was generally well tolerated in this phase 1b proof-of-concept study. We have also developed a subcutaneous formulation of PRO 140 with the goal of developing a long-acting, self-administered therapy for HIV infection. PRO 140 has been granted Fast Track status from the U.S. Food and Drug Administration. We plan to initiate additional clinical testing of PRO 140 in the second half of 2007. We are also conducting research into therapeutics for hepatitis C virus infection that block viral entry into cells. Oncology We are developing immunotherapies for prostate cancer, including monoclonal antibodies directed against prostate-specific membrane antigen (“PSMA”), a protein found on the surface of prostate cancer cells. We are also developing vaccines designed to stimulate an immune response to PSMA. We have discontinued our GMK melanoma vaccine program. An independent data monitoring committee recommended that treatment in the European-based phase 3 trial, which began in 2001,be stopped because lack ofefficacy was observed after an interim analysis. 14 Index Results of Operations(amounts in thousands) Revenues: Our sources of revenue during the three and six months ended June 30, 2007 and 2006 included our collaboration with Wyeth, which began in December 2005, our research grants and contracts and, to a small extent, our sale of research reagents. For theThree MonthsEndedJune 30, For the Six Months Ended June 30, 2007 2006 Percent Change 2007 2006 Percent Change Sources of Revenue Contract research from collaborator $22,948 $17,044 35% $38,447 $25,533 51% Research grants and contract 2,486 2,064 20% 4,606 4,526 2% Product sales 23 14 64% 41 65 (37%) Total $25,457 $19,122 33% $43,094 $30,124 43% Contract research from collaborator During the three months ended June 30, 2007 and 2006, we recognized $22,948and $17,044, respectively, of revenue from Wyeth, including $4,931and $4,934, respectively, of the $60,000 upfront payment we received upon entering into our collaboration in December 2005 and $9,017 and $12,110, respectively, as reimbursement of our development expenses, including our labor costs. In addition, we recognized as revenue $9,000 of non-refundable milestone payments related to the acceptance for review of applicationssubmitted for marketing approval of a subcutaneous formulation of methylnaltrexone in the U.S. and the European Union in May 2007. During the six months ended June 30, 2007 and 2006, we recognized $38,447and $25,533, respectively, of revenue from Wyeth, including $9,919and $9,363, respectively, of the $60,000 upfront payment we received upon entering into our collaboration in December 2005,$19,528 and $16,170, respectively, as reimbursement of our development expenses, including our labor costs and $9,000 of non-refundable milestone payments related to the acceptance for review of applicationssubmitted for marketing approval of a subcutaneous formulation of methylnaltrexone in the U.S. and the European Union in the second quarter of 2007. From the inception of the Collaboration Agreement through June 30, 2007, we recognized $28,749 of revenue from the $60,000 upfront payment, $54,112 as reimbursement for our out-of-pocket development costs, including our labor costs, and a total of $14,000 for non-refundable milestone payments.We recognize a portion of the upfront payment in accordance with the proportionate performance method, which is based on the percentage of actual effort performed on our development obligations in that period relative to total remaining effort estimated in the most recent budget approved by both us and Wyeth for our performance obligations under the arrangement. Reimbursement of development costs, including our labor costs, is recognized as revenue as the costs are incurred under the development plan agreed to by us and Wyeth.Substantive milestone payments are considered to be performance payments that are recognized upon achievement of the milestone only if all of the following conditions are met: (1) the milestone payment is non-refundable; (2) achievement of the milestone involves a degree of risk and was not reasonably assured at the inception of the arrangement; (3) substantive effort is involved in achieving the milestone, (4) the amount of the milestone payment is reasonable in relation to the effort expended or the risk associated with achievement of the milestone, and (5) a reasonable amount of time passes between the upfront license payment and the first milestone payment as well as between each subsequent milestone payment. We have analyzed the facts and circumstances of the three milestones achieved since inception of the Collaboration Agreement with Wyeth and believe that they met those criteria for revenue recognition upon achievement of the respective milestones. See
